DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of determining a diameter of a sheath of an optic nerve, classified in (A61B5/4041 or G06V2201/03 or A61B5/031).cpc.
II. Claims 15-18, drawn to a system of determining a diameter of an optic nerve sheath, classified in (A61B8/10 or A61B8/469).cpc.
III. Claims 19-20, drawn to a computer readable storage medium having stored therein data representing instructions executable by a programmed processor for determining a diameter of an optic nerve sheath, classified in (A61B8/0808 or A61B8/5223).cpc.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process claimed by invention I, as drafted, does not require the particulars of the apparatus claimed by invention II (e.g. use of a memory storing scan data input instructions, scan data representative of a two-dimensional slice, finding an anterior-posterior position of an interface point, etc.).
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process claimed by invention III, as drafted, does not require the particulars of the apparatus claimed by invention II (e.g. use of a memory storing scan data input instructions, scan data representative of a two-dimensional slice, etc.).
Inventions I and III are related as process and apparatus in the form of a computer product for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process claimed by invention I, as drafted, does not require the particulars of the apparatus claimed by invention III (e.g. a computer readable storage medium storing instructions, scan data representative of a two-dimensional slice, generating and processing a super-pixel representation of the scan data, etc.).

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

This application contains claims directed to the following patentably distinct species:
Species I
Claim 2. The method of claim 1, wherein processing the segmented scan data comprises:
finding peaks in the segmented scan data at the offset; and
determining a location of a minimum between the found peaks.
Claim 3. The method of claim 1, wherein processing the segmented scan data comprises processing the segmented scan data comprises computing a derivative of the segmented scan data at the offset.
Claim 4. The method of claim 1, wherein processing the segmented scan data comprises:
determining a lateral position of the globe-optic nerve interface point at the offset based on a minimum between peaks in the segmented scan data;
computing a derivative of the segmented scan data at the offset; and
finding a pair of peaks in the derivative of the segmented scan data, each peak of the pair of peaks being disposed on a respective side of the lateral position.
Claim 11. The method of claim 1, wherein processing the segmented scan data comprises selecting a line of the scan data located about 3 millimeters in a posterior direction from the globe-optic nerve interface point as a subset of the segmented scan data at the offset to be processed.

Species II
Claim 5. The method of claim 4, wherein finding the first and second peaks comprises disregarding peaks in the derivative greater than a threshold.
Claim 6. The method of claim 4, wherein finding the first and second peaks further comprises, after disregarding the peaks greater than the threshold:
finding a negative peak closest to the lateral position of the globe-optic nerve interface point; and
finding a positive peak closest to the lateral position of the globe-optic nerve interface point.

The species are independent or distinct because:
Regarding species I, processing the segmented scan data has distinct species due to various methods of processing (i.e. finding peaks in the segmented scan data at the offset and determining a location of a minimum between the found peaks, computing a derivative of the segmented scan data at the offset, determining a lateral position of the globe-optic nerve interface point at the offset based on a minimum between peaks in the segmented scan data, selecting a line of the scan data located about 3 millimeters in a posterior direction from the globe-optic nerve interface point as a subset of the segmented scan data at the offset to be processed).
Regarding species II, finding the first and second peaks has distinct species due to different derivation methodology (i.e. disregarding peaks in the derivative greater than a threshold, or after disregarding the peaks greater than the threshold finding a negative peak closest to the lateral position of the globe-optic nerve interface point and finding a positive peak closest to the lateral position of the globe-optic nerve interface point).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
i)	there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics; and/or 
ii)	the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); 
iii)	and/or the prior art applicable to one species would not likely be applicable to another species; 
iv)	and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SERKAN AKAR/           Primary Examiner, Art Unit 3793